                             UNITED STATES BANKRUPTCY COURT
                              EASTERN DISTRICT OF MICHIGAN
                                    SOUTHERN DIVISION

IN RE: Jennifer L. Grando,                               Case No. 18-40335-PJS
                                                         Chapter 13
                                                         HON. Phillip J. Shefferly
                Debtor(s).
                                             /

        ORDER AWARDING AND APPROVING PAYMENT OF PRE-CONFIRMATION
          ATTORNEY FEE APPLICATION AS AN ADMINISTRATIVE EXPENSE
           THROUGH CHAPTER 13 PLAN PURSUANT TO E.D. Mich. LBR 9014-1
                AND 2016-1(a) FROM 11/30/2017 THROUGH 02/02/2019

         This matter having come before the Court upon the application of the attorney for the Debtor(s),
all interested parties having been served with notice of the application and the provisions of E.D. Mich.
LBR 2016-1 having been met, a hearing have been held on May 7, 2019 and the Court having ruled on
the fee application and being otherwise fully advised in the premises;

        IT IS HEREBY ORDERED:

        1.      The Court previously approved applicant's fees and expenses in the amount of: $0.00

                The Court grants applicant's current fee application as follows:

                This award for Fees:                     $19,600.50
                This award for Costs:                    $    95.42

                Total this award:                                         $19,695.92

                Amount of this award paid directly by Debtor(s):          $   994.00

                Amount of this award to be paid by Trustee:               $18,701.92

       2.     This award covers services rendered and expenses incurred from 11/30/2017 through
02/02/2019. The attorney fees having been reserved in the Order Confirming Plan.

       3.      To the extent that fees and expenses pursuant to this Order are not disbursed by the
Chapter 13 Trustee, they shall be paid directly by the Debtor(s) upon dismissal of this case.

Signed on May 09, 2019




  18-40335-pjs       Doc 122        Filed 05/09/19     Entered 05/09/19 14:58:18          Page 1 of 1
